Fourth Court of Appeals
                                         San Antonio, Texas

                                    MEMORANDUM OPINION

                                             No. 04-22-00451-CV

                                   IN RE Francisco Moises GARZA III

                                             Original Proceeding 1

PER CURIAM

Sitting:          Patricia O. Alvarez, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: September 21, 2022

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 21, 2022, relator filed a petition for writ of mandamus. After considering the

petition, real party in interest’s response, relator’s reply, and the record, this court concludes relator

is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is denied. See

TEX. R. APP. P. 52.8(a).

                                                         PER CURIAM




1
  This proceeding arises out of Cause No. 2019CI12544, styled In the Interest of C.R.G.P., a Minor Child, pending in
the 73rd Judicial District Court, Bexar County, Texas, the Honorable Laura Salinas presiding.